September 25, 2014.




                                  JUDGMENT

                  The Fourteenth Court of Appeals
 DRESSER-RAND GROUP, INC. AND DRESSER-RAND HOLDINGS SPAIN,
                       S.L.U., Appellants

NO. 14-13-00444-CV                           V.

     CENTAURO CAPTIAL S.L.U. AND JOSEBA GRAJALES, Appellees
               ________________________________

       This cause, an appeal from the judgment, signed, May 1, 2013, was heard on
the transcript of the record. We have inspected the record and find no error in the
judgment. We order the judgment of the court below AFFIRMED. We order
appellants, Dresser-Rand Group, Inc. and Dresser-Rand Holdings Spain, S.L.U.,
jointly and severally, to pay all costs incurred in this appeal. We further order this
decision certified below for observance.